

117 HR 1112 : Protect Democracy in Burma Act of 2021
U.S. House of Representatives
2021-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1112IN THE SENATE OF THE UNITED STATESMarch 22, 2021 Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo require a report on the military coup in Burma, and for other purposes.1.Short titleThis Act may be cited as the Protect Democracy in Burma Act of 2021.2.FindingsCongress finds the following:(1)On March 14, 2005, the House of Representatives agreed to H. Res. 135, which established the House Democracy Assistance Commission (later changed to the House Democracy Partnership, hereafter referred to as HDP) to work directly with parliaments around the world to support the development of effective, independent, and responsive legislative institutions.(2)HDP approved a legislative strengthening partnership with Burma in 2016 and organized the first congressional delegation to meet with the new civilian-led government, led by State Counselor Aung San Suu Kyi, and civil society leaders in May 2016.(3)On February 2, 2021, the U.S. Department of State assessed that Daw Aung San Suu Kyi, the leader of Burma’s ruling party, and President Win Myint, the duly elected head of government, were deposed in a military coup on February 1, 2021.(4)As part of the military coup, the Burmese military declared martial law, suspended the civilian-led government, and detained newly elected Members of Parliament in the capitol, Naypyidaw, thereby usurping the role of the democratically elected government and parliament.3.Sense of CongressIt is the sense of Congress that—(1)due to the Burmese military’s seizure of government through the detention of State Counsellor Aung San Suu Kyi, President Win Myint, and other government leaders, Burma is not represented by a democratically-elected government;(2)the inability of newly elected Members of Parliament to begin their official mandate due to the Burmese military’s actions directly threatens the democratic trajectory of Burma’s Parliament, and thereby the country;(3)the will and determination of those duly-elected Members of Parliament who are taking it upon themselves to continue serving as representatives of the people through alternative methods of communicating and convening should be lauded; and(4)by preventing the Parliament from completing its work, the Burmese military has rendered impossible and effectively nullified the international collaborative relationships that have supported and strengthened the institution, including the Burmese parliament’s partnership with HDP.4.Policy of the United States regarding Burma’s democracyIt is the policy of the United States to—(1)condemn the military coup in Burma, to urge the unconditional release of detained democratically-elected leaders and civil society members, and to support a return to Burma’s democratic transition;(2)instruct, as appropriate, representatives of the United States Government to use the voice, vote, and influence of the United States at the United Nations to hold accountable those responsible for the military coup in Burma; and(3)engage with the Association of Southeast Asian Nations (ASEAN) and ASEAN member states to promote a return to Burma’s democratic transition and democratic values throughout Southeast Asia, and support the centrality of ASEAN within the regional architecture of the Indo-Pacific.5.ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate a report on the military coup in Burma, including a description of efforts to implement the policy specified in section 4.Passed the House of Representatives March 18, 2021.Cheryl L. Johnson,Clerk.